Citation Nr: 0844811	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for numbness of the 
hands and feet.

2.	Entitlement to service connection for chronic headaches.

3.	Entitlement to a compensable evaluation for hemorrhoids.

4.	Entitlement to an increased initial evaluation in excess 
of 10 percent for gastro-esophageal reflux disease (GERD).

5.	Entitlement to an initial compensable evaluation for tinea 
pedis.

6.	Entitlement to an effective date prior to February 15, 
2000, for the grant of service connection for GERD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
July 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida

The veteran testified before the undersigned Veterans Law 
Judge at a November 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated at his November 2008 hearing before the 
Board that he has received treatment at the James Haley VA 
Medical Center (VAMC) in Tampa, Florida, and the Lakeland VA 
Community Based Outpatient Center (CBOC).  A review of the 
record reveals that these treatment records are not 
associated with the claims file.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, because the Board has 
identified outstanding VA records pertinent to the veteran's 
current claims on appeal, VA must undertake efforts to 
acquire such documents as these records may be material to 
his claims; a reasonable effort should be made to obtain such 
records.  See 38 U.S.C.A. § 5103A(b).

As a final note, in a July 2008 rating decision, the RO 
granted service connection for GERD and tinea pedis, both 
effective February 15, 2000, and assigned a 10 percent and 
zero percent disability evaluation, respectively.  The 
veteran submitted a statement in October 2008 expressing 
disagreement with the effective date of the award of service 
connection for GERD and the initial evaluation assigned for 
both GERD and tinea pedis.  The RO has not issued a statement 
of the case (SOC) to the veteran which addresses his NOD.  
The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the proper course of action 
when a timely notice of disagreement has been filed is to 
remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to this 
issue.  38 C.F.R. § 19.26 (2008).  The veteran will then have 
the opportunity to file a timely substantive appeal if he 
wishes to complete an appeal regarding these issues. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA treatment records and 
reports from the James Haley VAMC and 
Lakeland CBOC.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue 
until the RO determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.	Issue a statement of the case with 
respect to the issues of entitlement to 
an effective date prior to February 15, 
2008, for the grant of service 
connection for GERD, entitlement to an 
increased initial evaluation in excess 
of 10 percent for GERD and entitlement 
to an initial compensable evaluation 
for tinea pedis.  All appropriate 
appellate procedures should then be 
followed.  The veteran should be 
advised that he must complete his 
appeal of this issue by filing a timely 
substantive appeal following the 
issuance of a statement of the case.  

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claims of 
entitlement to service connection for 
chronic headaches and numbness of the 
hands and feet and entitlement to a 
compensable evaluation for hemorrhoids 
based on the entirety of the evidence.  
If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




